DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 22 November 2022 has been entered.
Response to Amendment
Acknowledgement is made to applicant’s amendment of claims 1-2, 4, 8-10, 16, 19, 22 and 24. Claims 3, 5-6, 17-18 and 23 are cancelled. Claim 25 is a new addition. Claims 1-2, 4, 7-16, 19-22, 24 and 25 are pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24 recites the limitation “a length in the tire axial direction of the at least one first crown lateral groove is 10% to 30% of the first length, and wherein a length in the tire axial direction of the at least one second crown lateral groove is 30% to 50% of the second length”.  However, this limitation is substantially recited in claim 1 from which claim 24 depends. It being noted, claim 22 a dependent of claim 1 identifies the first/second crown grooves as the grooves of the outer/inner regions respectively and of which claim recites as having a first length of 10% to 30% and a second length of 30% to 50%. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-2, 4, 10-11, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa et al. (US 2005/0247388 A1), in view of at least one of Inoue (US 2016/0167443 A1), or Tatsuta et al. (US 2019/0009615 A1 – of record), and further in view of Mukai (US 2016/0257172 A1).
Regarding claims 1, 4, 10, Ohsawa discloses a tire being high in resistance to hydroplaning on a wet road having an asymmetric tread pattern and designated mounting method, see abstract, [0001]. The tire is configured to have a tread portion with an outer tread end that is positionable on an outer side of the vehicle when mounted to the vehicle, an inner tread end that is positionable on an inner side of the vehicle when mounted to the vehicle, a tire equator between the outer tread end and the inner tread end, a plurality of circumferential grooves that extend continuously in a tire circumferential direction, and a plurality of land portions that are defined by the circumferential grooves, wherein the plurality of circumferential grooves includes an outer circumferential groove extending in a region between the outer tread end and the tire equator, wherein the plurality of land portions includes an outer shoulder land portion defined to continuously extend between the outer circumferential groove and the outer tread end in a tire axial direction, and to have a largest width in the tire axial direction of the plurality of land portions, see FIG. 12 below.
[AltContent: textbox (Tire equator)]
[AltContent: arrow][AltContent: textbox (Second inner circumferential groove)][AltContent: arrow][AltContent: textbox (Inner shoulder land)][AltContent: textbox (First inner circumferential groove)][AltContent: arrow][AltContent: textbox (Inner tread end)][AltContent: arrow][AltContent: textbox (Outer tread end)][AltContent: arrow][AltContent: textbox (Outer shoulder land)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer circumferential groove)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The tread pattern is further configured to have a plurality of circumferential grooves further include a first inner circumferential groove extending adjacent to the inner tread end in a region between the inner tread end and the tire equator, wherein the plurality of land portions further includes an inner shoulder land portion defined between the first inner circumferential groove and the inner tread end, wherein the plurality of circumferential grooves further includes a second inner circumferential groove extending in a region between the inner tread end and the tire equator, wherein the plurality of land portions further includes a crown land portion defined between the outer circumferential groove and the second inner circumferential groove.
[AltContent: textbox (Inner region with second length)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[AltContent: textbox (Outer region with first length)]


The crown land portion includes an outer region between the outer circumferential groove and the tire equator, and an inner region between the second inner circumferential groove and the tire equator, wherein a first length of the outer region in the tire axial direction is greater than a second length of the inner region in the tire axial direction.
Ohsawa does not explicitly disclose the use of an outer shoulder land portion has at least one first outer lateral groove extending inwardly from the outer tread end in the tire axial direction and terminating in the outer shoulder land portion at a terminating position, wherein an angle of the at least one first outer lateral groove relative to the tire axial direction at the terminating position in the outer shoulder land portion is 0° to 20°; or the crown land portion includes grooves in the outer region that each terminate in the crown land portion, and grooves in the inner region that each terminate in the crown land portion, wherein the grooves in the outer region and the grooves in the inner region are disposed without being separated by any circumferential groove therebetween, wherein a first ratio of a groove length in the tire axial direction of one of the grooves in the outer region relative to the first length is 10% to 30%, wherein a second ratio of a groove length in the tire axial direction of one of the grooves in the inner region relative to the second length is 30% to 50%, and wherein the second ratio is greater than the first ratio.
Inoue similarly directed towards a tire’s steering stability discloses a tread pattern whose outer shoulder is provided with lug grooves 23 – (construed as lateral grooves). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The lug grooves 23 extend inwardly from the outer tread end Te in the tire axial direction and terminates in the outer shoulder land portion. The lug groove is further configured to have a third sipe 27 inclined in the same direction with respect to the axial direction as the inclined direction of the inner end portion 24 of the shoulder lug groove 23; and wherein the third sipes connect between the first outer lateral grooves and the outer circumferential groove. And where the angle θ2 of the third sipe 27 (and by extension the angle of the axially inner portion 24 – (construed as the termination position)) is in a range of not less than 8° but not more than 14° - (meets the claimed range of 0° - 20°), with respect to the axial direction of the tire in order to offer edge effects against the axial direction of the tire so as to further improve wet performance, see [0065].
In the alternative: Tatsuta discloses a tire suitable for having an optimized tread contact patch to suppress uneven wear of the tread, see [0001]. The tire does not specify a preferred mounting direction which implies the tread pattern is non-directional. Therefore, in considering the right side of FIG. 2 to be an outer side of the vehicle when the tire is mounted to the vehicle.

    PNG
    media_image3.png
    327
    517
    media_image3.png
    Greyscale

Guidance provided by FIG. 2 reasonably discloses a tread pattern having an outer shoulder land portion with at least one first outer lateral groove extending inwardly from the outer tread end in the tire axial direction and terminating in the outer shoulder land portion at a terminating position, and wherein an angle of the at least one first outer lateral groove relative to the tire axial direction at the terminating position in the outer shoulder land portion appears to be substantially within the claimed range of 0° - 20°; and wherein the outer shoulder land portion further has outer sipes that connect between the plurality of the first outer lateral grooves and the outer circumferential groove. 
Mukai similarly directed towards a tire’s steering stability in wet conditions discloses a tread pattern whose center land region 24 – (construed as a crown land portion) is provided with outboard center blind grooves 49 and inboard center blind grooves 48 – (construed as grooves in the outer region and grooves in the inner region respectively). Both grooves terminate within the land portion and do not have any groove therebetween. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

As to a first ratio of a groove length in the tire axial direction of one of the grooves in the outer region relative to the first length is 10% to 30%, and a second ratio of a groove length in the tire axial direction of one of the grooves in the inner region relative to the second length is 30% to 50%, and wherein the second ratio is greater than the first ratio: It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohsawa’s axially offset crown land portion to have disposed thereon the blind grooves of Mukai with the claimed length; since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  See MPEP 2144.04 (IV). Moreover, one seeking to optimize the ground contacting portion of the tread would easily envision and/or as a matter of routine experimentation formed the claimed range since: Modified Ohsawa discloses with regards to the width of the crown land portion: Cornering force is enhanced by making a rigidity of a land part located at the axially outer side of the tread in the tire existing at the outside of the cornering, in which the load becomes large and the ground contact area increases, larger than that at the axially inner side, see Ohsawa [0151]. Further, one would have been motivated to select the claimed blind groove lengths (which impacts the width difference between the first length and second length) for the purpose of discharging water between the crown land portion and road surface effectively, see MPEP 2144.04. Moreover, as to the claimed ranges: [i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claims 2, 11, 15, 19, modified Ohsawa discloses the inner shoulder land portion has at least one inner lateral groove extending inwardly from the inner tread end in the tire axial direction and terminating in the inner shoulder land portion, see Tatsuta’s FIG. 2 below.

    PNG
    media_image5.png
    380
    563
    media_image5.png
    Greyscale

And with guidance provided by Tatsuta’s FIG. 2 above: a length, in the tire axial direction, of each inner lateral groove is 50% to 70% of a width of the inner shoulder land portion; and wherein the inner shoulder land portion is free of grooves and sipes continuously extending in the tire circumferential direction. And modified Ohsawa further discloses the use of lug grooves 23 extending inwardly from an inner tread end Te in the tire axial direction and terminating in the inner shoulder land portion. The lug groove is further configured to have a third sipe 27 inclined in the same direction with respect to the axial direction as the inclined direction of the inner end portion 24 of the shoulder lug groove 23; and wherein the third sipes connect between the first inner lateral grooves and the inner circumferential groove. And where the angle θ2 of the third sipe 27 (and by extension the angle of the axially inner portion 24 – (construed as the termination position)) is in a range of not less than 8° but not more than 14° - (meets the claimed range of 0° - 20°), with respect to the axial direction of the tire in order to offer edge effects against the axial direction of the tire so as to further improve wet performance, see [0065].
It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa et al. (US 2005/0247388 A1), in view of at least one of Inoue (US 2016/0167443 A1), or Tatsuta et al. (US 2019/0009615 A1 – of record), and further in view of Mukai (US 2016/0257172 A1), as applied to claim 2 above, and further in view of Oba (US 2018/0319219 A1 – of record).
Regarding claims 12-13, modified Ohsawa discloses a middle land portion, but does not explicitly disclose the use of middle lateral grooves and sipes. 

    PNG
    media_image6.png
    367
    548
    media_image6.png
    Greyscale


In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form modified Ohsawa’s middle land portion in the claimed manner since:
Oba discloses a tire including treads having a predetermined orientation for mounting on a vehicle and divided into two shoulder land portions and two crown land portions, i.e. so - called four - rib tires, tends to have a large width and high rigidity. Thus, the four - rib tires may be expected to exert an excellent steering stability on dry roads. And further discloses having an inboard land portion 11 having disposed thereon middle lateral grooves 17, extending inwardly from an inner circumferential groove 4, in the tire axial direction and terminating in the middle land portion 11; wherein the middle land portion 11 further has middle sipes 22, continuously extending completely across the land portion. Oba further discloses such a configuration can scratch the ground, resulting in improving wet and icy road performance of the tire, see [0060]. Thus, forming modified Ohsawa in the claimed provides the tire with an enhanced means for adding traction when traveling on wet roads.
Claims 7, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa et al. (US 2005/0247388 A1), in view of at least one of Inoue (US 2016/0167443 A1), or Tatsuta et al. (US 2019/0009615 A1 – of record), and further in view of Mukai (US 2016/0257172 A1), as applied to claim 1 above, and further in view of Nagase et al. (EP 3015286 A1 – of record), in view of Asano (JP 4729096 B2).
Regarding claims 7, 20-21, modified Ohsawa does not explicitly disclose the use of a second outer lateral groove. However, it is very common in the art to use lateral grooves in land portions of the tread to at least improve the drainage properties of the tire. 
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form modified Ohsawa’s outer shoulder land portion in the claimed manner since:
Nagase discloses a tire suitable for improved in the steering stability on dry road surface and wet performance in a well-balanced manner. The tire is configured such that an outer shoulder land portion 8B has at least one second outer lateral groove 11 extending outwardly from an outer circumferential groove 3B in the tire axial direction and terminating in the outer shoulder land portion 8B.
Asano discloses a pneumatic tire capable of suppressing heel-and-toe wear on a shoulder land portion while maintaining drainage performance and improving noise performance, see page 17 paragraph 1. 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


The tire is configured to have a shoulder land portion 5 – (construed as an outer shoulder land portion) having disposed thereon a lug groove 8 – (construed as a second outer lateral groove). The lug groove being configured to have an angle of 20° or less wrt to the tire axial direction. Asano further discloses such a configuration provides a balance between drainage properties and noise performance, see page 21 paragraph 9 – page 22 paragraph 1. Furthermore, as to the lug groove being straight over its entirety. Asano discloses the angle is measured from a straight line which connects the centers of the ends of lug groove. This at least implies the lug groove 8 maybe shape in a straight inclined manner. Moreover, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select a straight shape for the purpose of ensuring the lug groove maintains the desired angle of less than 20° wrt to the axial direction of the tire, see MPEP 2144.04. As to the first and second outer grooves having equal angles wrt the axial direction of the tire. As previously discussed, modified Maeda discloses the outboard shoulder groove/first outer lateral groove makes an angle wrt the axial direction of the tire of equal to or more than 5° and equal to or less than 30° - (corresponds to the claimed range of 0°-20°); and Asano discloses the lug groove 8/ second outer lateral groove makes an angle wrt the axial direction of the tire of 20° or less - (corresponds to the claimed range of 0°-20°). It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa et al. (US 2005/0247388 A1), in view of at least one of Inoue (US 2016/0167443 A1), or Tatsuta et al. (US 2019/0009615 A1 – of record), and further in view of Mukai (US 2016/0257172 A1), as applied to claim 2 above, and further in view of Maeda et al. (US 2018/0215205 A1 – of record).
Regarding claim 16, modified Ohsawa does not disclose a groove width of the outer circumferential groove and a groove width of the second inner circumferential groove are each greater than a groove width of the first inner circumferential groove. In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form modified Ohsawa in the claimed manner since: Maeda a tire comprising a plurality of circumferential grooves 11c, 12c, 13c that extend continuously in a tire circumferential direction which delimit a plurality of land portions 16-19. And further where the groove width W1 of the inboard shoulder main groove is more than the groove width W2 of the outboard shoulder main groove. Thereby, the inboard shoulder main groove exerts good drainage, and the occurrence of aquaplaning phenomenon can be effectively suppressed. In general, when the groove width W1 of the inboard shoulder main groove is more than the groove width W2 of the outboard shoulder main groove, if the difference between the width of the inboard shoulder land region and the width of the inboard middle land region is large, then the narrow width land region is liable to deform excessively, and the steering stability on dry road surface has a tendency to deteriorate, see [0015] - [0016].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa et al. (US 2005/0247388 A1), in view of at least one of Inoue (US 2016/0167443 A1), or Tatsuta et al. (US 2019/0009615 A1 – of record), and further in view of Mukai (US 2016/0257172 A1), in view of Lee (KR 100879384), in view of Iwai (JP 5250063).
Regarding claim 8, Ohsawa discloses a tire being high in resistance to hydroplaning on a wet road having an asymmetric tread pattern and designated mounting method, see abstract, [0001]. The tire is configured to have a tread portion with an outer tread end that is positionable on an outer side of the vehicle when mounted to the vehicle, an inner tread end that is positionable on an inner side of the vehicle when mounted to the vehicle, a tire equator between the outer tread end and the inner tread end, a plurality of circumferential grooves that extend continuously in a tire circumferential direction, and a plurality of land portions that are defined by the circumferential grooves, wherein the plurality of circumferential grooves includes an outer circumferential groove extending in a region between the outer tread end and the tire equator, wherein the plurality of land portions includes an outer shoulder land portion defined to continuously extend between the outer circumferential groove and the outer tread end in a tire axial direction, and to have a largest width in the tire axial direction of the plurality of land portions, see FIG. 12 below.

    PNG
    media_image8.png
    383
    711
    media_image8.png
    Greyscale


The tread pattern is further configured to have a plurality of circumferential grooves further include a first inner circumferential groove extending adjacent to the inner tread end in a region between the inner tread end and the tire equator, wherein the plurality of land portions further includes an inner shoulder land portion defined between the first inner circumferential groove and the inner tread end, wherein the plurality of circumferential grooves further includes a second inner circumferential groove extending in a region between the inner tread end and the tire equator, wherein the plurality of land portions further includes a crown land portion defined between the outer circumferential groove and the second inner circumferential groove.
[AltContent: textbox (Inner region with second length)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[AltContent: textbox (Outer region with first length)]


The crown land portion includes an outer region between the outer circumferential groove and the tire equator, and an inner region between the second inner circumferential groove and the tire equator, wherein a first length of the outer region in the tire axial direction is greater than a second length of the inner region in the tire axial direction.
Ohsawa does not explicitly disclose the use of an outer shoulder land portion has at least one first outer lateral groove extending inwardly from the outer tread end in the tire axial direction and terminating in the outer shoulder land portion at a terminating position, wherein an angle of the at least one first outer lateral groove relative to the tire axial direction at the terminating position in the outer shoulder land portion is 0° to 20°; or one second outer lateral groove extending outwardly from the outer circumferential groove in the tire axial direction and terminating in the outer shoulder land portion, wherein the at least one second outer lateral groove has a length, in the tire axial direction, that is 25% to 75% of a difference between a width of the outer shoulder land portion and length; or in the tire axial direction, of the at least one first outer lateral groove or the crown land portion includes grooves in the outer region that each terminate in the crown land portion, and grooves in the inner region that each terminate in the crown land portion, wherein the grooves in the outer region and the grooves in the inner region are disposed without being separated by any circumferential groove therebetween, wherein a first ratio of a groove length in the tire axial direction of one of the grooves in the outer region relative to the first length is 10% to 30%, wherein a second ratio of a groove length in the tire axial direction of one of the grooves in the inner region relative to the second length is 30% to 50%, and wherein the second ratio is greater than the first ratio.
Inoue similarly directed towards a tire’s steering stability discloses a tread pattern whose outer shoulder is provided with lug grooves 23 – (construed as lateral grooves). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The lug grooves 23 extend inwardly from the outer tread end Te in the tire axial direction and terminates in the outer shoulder land portion. The lug groove is further configured to have a third sipe 27 inclined in the same direction with respect to the axial direction as the inclined direction of the inner end portion 24 of the shoulder lug groove 23; and wherein the third sipes connect between the first outer lateral grooves and the outer circumferential groove. And where the angle θ2 of the third sipe 27 (and by extension the angle of the axially inner portion 24 – (construed as the termination position)) is in a range of not less than 8° but not more than 14° - (meets the claimed range of 0° - 20°), with respect to the axial direction of the tire in order to offer edge effects against the axial direction of the tire so as to further improve wet performance, see [0065].
In the alternative: Tatsuta discloses a tire suitable for having an optimized tread contact patch to suppress uneven wear of the tread, see [0001]. The tire does not specify a preferred mounting direction which implies the tread pattern is non-directional. Therefore, in considering the right side of FIG. 2 to be an outer side of the vehicle when the tire is mounted to the vehicle.

    PNG
    media_image3.png
    327
    517
    media_image3.png
    Greyscale

Guidance provided by FIG. 2 reasonably discloses a tread pattern having an outer shoulder land portion with at least one first outer lateral groove extending inwardly from the outer tread end in the tire axial direction and terminating in the outer shoulder land portion at a terminating position, and wherein an angle of the at least one first outer lateral groove relative to the tire axial direction at the terminating position in the outer shoulder land portion appears to be substantially within the claimed range of 0° - 20°; and wherein the outer shoulder land portion further has outer sipes that connect between the plurality of the first outer lateral grooves and the outer circumferential groove. 
Lee discloses an asymmetric tread pattern. The tread pattern having fourth kind grooves 40 – (construed as an outer shoulder circumferentially extending groove) and outer shoulder rib 150. The outer shoulder rib 150 having disposed thereon semi-transverse grooves 153. Advantageously provided so that the semi-transverse grooves are shifted from each other so that the center portions are connected to each other. Whereby, the connected centers improve the drainage performance of the shoulder portions, see page 7 paragraph 4. And with guidance provided by the figure below.  

    PNG
    media_image9.png
    538
    653
    media_image9.png
    Greyscale


The second outer lateral groove has a length, in the tire axial direction, that is 25% to 75% of a difference between a width of the outer shoulder land portion and the length, in the tire axial direction, of the at least one first outer lateral groove.
Furthermore, Iwai discloses a pneumatic tire. The tire is configured to have a shoulder land portion 6 – (construed as an outer shoulder land portion) having disposed thereon second shoulder lateral grooves 16 – (construed as a second outer lateral groove). The second shoulder lateral groove 16 being configured to extend from shoulder main groove 4 and terminate within the shoulder land portion 6. 

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

And having an axial length L7 between 25% - 55% of the width of the shoulder land portion. This being advantageous for balancing the rigidity of the shoulder land portion and the edge effect of the second shoulder lateral grooves 16, see page 19 paragraph 6. It being noted, Lee’s second lateral groove length above is consistent with Iwai’s second lateral groove length. That is both are within 25% - 55% of the width of the shoulder land portion.
Thus, one would readily consider updating modified Ohsawa’s tread pattern to have a shoulder lateral groove with the claimed length as reasonably disclosed by Lee and Iwai, where such a groove length is advantageous for both improved drainage performance and offering a balance between rigidity of the shoulder land portion and edge effects provided by the groove.
Mukai similarly directed towards a tire’s steering stability in wet conditions discloses a tread pattern whose center land region 24 – (construed as a crown land portion) is provided with outboard center blind grooves 49 and inboard center blind grooves 48 – (construed as grooves in the outer region and grooves in the inner region respectively). Both grooves terminate within the land portion and do not have any groove therebetween. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


As to a first ratio of a groove length in the tire axial direction of one of the grooves in the outer region relative to the first length is 10% to 30%, and a second ratio of a groove length in the tire axial direction of one of the grooves in the inner region relative to the second length is 30% to 50%, and wherein the second ratio is greater than the first ratio: It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohsawa’s axially offset crown land portion to have disposed thereon the blind grooves of Mukai with the claimed length; since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  See MPEP 2144.04 (IV). Moreover, one seeking to optimize the ground contacting portion of the tread would easily envision and/or as a matter of routine experimentation formed the claimed range since: Modified Ohsawa discloses with regards to the width of the crown land portion: Cornering force is enhanced by making a rigidity of a land part located at the axially outer side of the tread in the tire existing at the outside of the cornering, in which the load becomes large and the ground contact area increases, larger than that at the axially inner side, see Ohsawa [0151]. Further, one would have been motivated to select the claimed blind groove lengths (which impacts the width difference between the first length and second length) for the purpose of discharging water between the crown land portion and road surface effectively, see MPEP 2144.04. Moreover, as to the claimed ranges: [i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claims 9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa et al. (US 2005/0247388 A1), in view of at least one of Inoue (US 2016/0167443 A1), or Tatsuta et al. (US 2019/0009615 A1 – of record), and further in view of Mukai (US 2016/0257172 A1), in view of Lee (KR 100879384), in view of Iwai (JP 5250063), as applied to claim 8 above, and further in view of Nagase et al. (EP 3015286 A1 – of record).
Regarding claim 9, modified Ohsawa does not explicitly disclose the opening of the crown lateral groove in the outer region to the outer circumferential groove is disposed on an extension of the second lateral groove. However, it is very common in the art to use lateral grooves in land portions of the tread to at least improve the drainage properties of the tire.
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the modified Ohsawa’s outer shoulder land portion in the claimed manner since:
As previously discussed, modified Ohsawa discloses the plurality of circumferential grooves further includes a second inner circumferential groove extending in a region between the inner tread end and the tire equator, wherein the plurality of land portions further includes a crown land portion defined between the outer circumferential groove and the second inner circumferential groove, see rejection of claim 8.
And Nagase discloses a tire suitable for improved in the steering stability on dry road surface and wet performance in a well-balanced manner. The tire is configured such that an outer shoulder land portion 8B has at least one second outer lateral groove 11 extending outwardly from an outer circumferential groove 3B in the tire axial direction and terminating in the outer shoulder land portion 8B; and where the crown land portion includes at least one first crown lateral groove 16 extending inwardly from the outer circumferential groove 3B in the tire axial direction, and terminating in the crown land portion 7B, and wherein an opening of the at least one first crown lateral groove 16 to the outer circumferential groove 3B is disposed on an extension of the second outer lateral groove 11, see Nagase FIG. 1.
Regarding claim 14, modified Ohsawa discloses the at least one first crown lateral groove 16, see Nagase FIG. 1, is tilted relative to the tire axial direction in a direction opposite to direction of the at least one second outer lateral groove 11, see Nagase FIG. 1.
Claims 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa et al. (US 2005/0247388 A1), in view of at least one of Inoue (US 2016/0167443 A1), or Tatsuta et al. (US 2019/0009615 A1 – of record), in view of Mukai (US 2016/0257172 A1), as applied to claim 1 above, and further in view of Murata (US 2010/0200134 A1 – of record), in view of Nagase et al. (EP 3015286 A1 – of record).
Regarding claims 22, 24, while modified Ohsawa discloses the outer shoulder land portion further has at least one second outer lateral groove extending outwardly from the outer circumferential groove in the tire axial direction and terminating in the outer shoulder land portion; it does not explicitly disclose the use of a second crown lateral groove. However, it is very common in the art to use lateral grooves in land portions of the tread to at least improve the drainage properties of the tire. 
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Maeda’s crown land portion in the claimed manner since:
Murata discloses a tire suitable for enhancing uneven wear resistance with achieving higher levels of dry grip performance and wet performance, see abstract. 

    PNG
    media_image11.png
    439
    710
    media_image11.png
    Greyscale

The tire being configured to have a crown land portion to include the claimed first/second lateral grooves, see figure above – (construed as the crown land portion includes at least one first crown lateral groove extending inwardly from the outer circumferential groove in the tire axial direction, and terminating in the crown land portion, and includes at least one second crown lateral groove extending inwardly from the second inner circumferential groove in the tire axial direction, and terminating in the crown land portion). As to an opening of the at least one first crown lateral groove to the outer circumferential groove is disposed on an extension of the second outer lateral groove, see rejection of claim 11. As to the at least one first crown lateral groove is tilted relative to the tire axial direction in a direction opposite to direction of the at least one second outer lateral groove, see rejection of claim 14. As to the at least one first crown lateral groove and the at least one second crown lateral groove are disposed at different circumferential positions from one another along the tire circumferential direction, see Murata figure above. As to a first length in the tire axial direction of an outer region of the crown land portion that extends between an outer edge of the crown land portion and the tire equator is greater than a second length in the tire axial direction of an inner region of the crown land portion that extends between an inner edge of the crown land portion and the tire equator, see rejection of claim 3. As to a length in the tire axial direction of the at least one first crown lateral groove is 10% to 30% of the first length, and wherein a length in the tire axial direction of the at least one second crown lateral groove is 30% to 50% of the second length. With guidance provided by the figures, Murata substantially discloses the crown lateral grooves have a width that’s at least 30% of each of the claimed lengths – (construed as a length in the tire axial direction of the at least one first crown lateral groove is 10% to 30% of the first length, and wherein a length in the tire axial direction of the at least one second crown lateral groove is 30% to 50% of the second length). Moreover, it has been held that scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. And one would have been motivated to select the claimed ranges in order to contribute to enhancement of uneven wear resistance with achieving higher levels of dry grip performance and wet performance, as Murata suggests its tread pattern is suitable for.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa et al. (US 2005/0247388 A1), in view of at least one of Inoue (US 2016/0167443 A1), or Tatsuta et al. (US 2019/0009615 A1 – of record).
Regarding claim 25, Ohsawa discloses a tire being high in resistance to hydroplaning on a wet road having an asymmetric tread pattern and designated mounting method, see abstract, [0001]. The tire is configured to have a tread portion with an outer tread end that is positionable on an outer side of the vehicle when mounted to the vehicle, an inner tread end that is positionable on an inner side of the vehicle when mounted to the vehicle, a tire equator between the outer tread end and the inner tread end, a plurality of circumferential grooves that extend continuously in a tire circumferential direction, and a plurality of land portions that are defined by the circumferential grooves, wherein the plurality of circumferential grooves includes an outer circumferential groove extending in a region between the outer tread end and the tire equator, wherein the plurality of land portions includes an outer shoulder land portion defined to continuously extend between the outer circumferential groove and the outer tread end in a tire axial direction, and to have a largest width in the tire axial direction of the plurality of land portions, see FIG. 12 below.
[AltContent: textbox (Tire equator)]
[AltContent: arrow][AltContent: textbox (Second inner circumferential groove)][AltContent: arrow][AltContent: textbox (Inner shoulder land)][AltContent: textbox (First inner circumferential groove)][AltContent: arrow][AltContent: textbox (Inner tread end)][AltContent: arrow][AltContent: textbox (Outer tread end)][AltContent: arrow][AltContent: textbox (Outer shoulder land)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer circumferential groove)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Ohsawa does not explicitly disclose the outer shoulder land portion has at least one first outer lateral groove extending inwardly from the outer tread end in the tire axial direction and terminating in the outer shoulder land portion at a terminating position, wherein an angle of the at least one first outer lateral groove relative to the tire axial direction at the terminating position in the outer shoulder land portion is 0° to 20°, and a vertex of the first angle is an end point of the at least one first outer lateral groove along the longitudinal central axis at the terminating position, and an entirety of the at least one outer sipe extends along a straight line and is disposed at an angle relative to the tire axial direction that is equal to the first angle.
Inoue similarly directed towards a tire’s steering stability discloses a tread pattern whose outer shoulder is provided with lug grooves 23 – (construed as lateral grooves). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The lug grooves 23 extend inwardly from the outer tread end Te in the tire axial direction and terminates in the outer shoulder land portion. The lug groove is further configured to have a third sipe 27 inclined in the same direction with respect to the axial direction as the inclined direction of the inner end portion 24 of the shoulder lug groove 23; and wherein the third sipes connect between the first outer lateral grooves and the outer circumferential groove. And where the angle θ2 of the third sipe 27 (and by extension the angle of the axially inner portion 24 – (construed as the termination position)) is in a range of not less than 8° but not more than 14° - (meets the claimed range of 0° - 20°), with respect to the axial direction of the tire in order to offer edge effects against the axial direction of the tire so as to further improve wet performance, see [0065].
In the alternative: Tatsuta discloses a tire suitable for having an optimized tread contact patch to suppress uneven wear of the tread, see [0001]. The tire does not specify a preferred mounting direction which implies the tread pattern is non-directional. Therefore, in considering the right side of FIG. 2 to be an outer side of the vehicle when the tire is mounted to the vehicle.

    PNG
    media_image3.png
    327
    517
    media_image3.png
    Greyscale

Guidance provided by FIG. 2 reasonably discloses a tread pattern having an outer shoulder land portion with at least one first outer lateral groove extending inwardly from the outer tread end in the tire axial direction and terminating in the outer shoulder land portion at a terminating position, and wherein an angle of the at least one first outer lateral groove relative to the tire axial direction at the terminating position in the outer shoulder land portion appears to be substantially within the claimed range of 0° - 20°; and wherein the outer shoulder land portion further has outer sipes that connect between the plurality of the first outer lateral grooves and the outer circumferential groove. Moreover, as to the claimed ranges: [i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 7-16, 19-22, 24 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749